DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 has been placed in record and considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b) Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims, respectively, of US Patent 10,879,319 B2.
Limitations of the present invention and corresponding US Patent 10,879,319 B2 are listed in the following table for claim 1.
Claim 1 of Present Invention 
Claim 1 of US Patent 10,879,319 B2
A display device that includes a light emitting device including a first electrode, a light emitting layer and a second electrode, the display device comprising:
A display device, comprising:
a base layer including a display area, a first non-display area, and a second non-display area between the display area and the first non-display area;
a base layer comprising a display area 
and a non-display area;  
a circuit device layer disposed on the base layer, wherein the circuit device layer includes a driving circuit unit overlapping the 



a display element layer disposed on the circuit element layer, the display element layer comprising: a light emitting element 
comprising a first electrode, a light emitting unit, and a second electrode;  and a connection electrode connecting the second electrode to the power supply electrode, the connection electrode comprising first through-holes;
a thin film encapsulation layer disposed on the light emitting device layer;
a thin film encapsulation layer disposed on the display element layer, the thin film 
encapsulation layer comprising an organic layer overlapping the display area;
and a touch sensing layer disposed on the thin film encapsulation layer, wherein the touch sensing layer includes a plurality of touch sensing electrodes, and a plurality of touch signal lines connected to the touch 

Wherein the first through-holes and the second through-holes do not overlap each other in the first non-display area, and
the first through-holes and the second through-holes overlap each other in the second non-display area.
wherein: the sensing signal lines overlap 
the connection electrode;  and at least some of the first through-holes of the connection electrode overlap the shielding electrode.


Dependent and Independent Claims 1-20 of the present invention can mapped to Claims 1-20 of US Patent 10,879,319 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1869, “a later genus claim limitation is anticipated by and therefore not patentably distinct from, an earlier species claim”, In re Goodman, 29 USPQ2d 2010, “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lhee et al. (US# 2019/0148469) disclose a display device.
Lee et al. (US# 2020/0027929) disclose a display apparatus with touch sensor.
Park et al. (US# 2019/0369787) disclose touch sensor and display device having the same.
Kim et al. (US# 2019/0237533) disclose a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624